
	
		III
		111th CONGRESS
		2d Session
		S. RES. 604
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2010
			Mrs. Boxer (for herself,
			 Mr. Casey, Mr.
			 Franken, Ms. Klobuchar,
			 Mr. Specter, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Urging the Government of the Islamic
		  Republic of Iran to immediately and unconditionally release Sarah Shourd,
		  Joshua Fattal, and Shane Bauer on humanitarian grounds.
	
	
		Whereas on July 31, 2009, Sarah Shourd, Joshua Fattal, and
			 Shane Bauer were taken into custody by Iranian officials after they may have
			 inadvertently crossed the poorly marked Iranian border while hiking in the
			 Kurdistan region of the Republic of Iraq;
		Whereas Sarah, Josh, and Shane have since been held in
			 Evin prison in Tehran, Iran;
		Whereas the amount of time that Sarah, Josh, and Shane
			 have spent in prison is unjustified in relation to their alleged offense of
			 illegal entry into Iran;
		Whereas during their detention, Sarah, Josh, and Shane
			 have only been afforded the opportunity to see their families during a brief
			 visit in May;
		Whereas according to their families, Sarah and Shane may
			 be suffering from potentially serious health problems;
		Whereas the families of Sarah, Josh, and Shane have
			 suffered greatly in the absence of their loved ones; and
		Whereas July 31, 2010, will mark the 1-year anniversary of
			 their detention: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes that
			 Sarah Shourd, Joshua Fattal, and Shane Bauer have been held in custody in Iran
			 for 1 year; and
			(2)urges the
			 Government of Iran to immediately and unconditionally release Sarah Shourd,
			 Joshua Fattal, and Shane Bauer on humanitarian grounds and allow them to
			 reunite with their families in the United States.
			
